— In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered June 12,1981, which was in favor of the plaintiffs in the principal sum of $175,000, upon a jury verdict. Judgment reversed, on the law and the facts, without costs or disbursements, and new trial granted upon the issue of damages only, unless within 30 days after service upon the plaintiffs of a copy of the order to be entered hereon, with notice of entry, the plaintiffs shall file in the office of the clerk of the Supreme Court, Dutchess County, a written stipulation consenting to reduce the verdict on the cause of action in favor of plaintiff Rose Barton from the principal sum of $150,000 to the principal sum of $90,000 and to reduce the verdict on the cause of action in favor of plaintiff Bruce Barton from the principal sum of $25,000 to the principal sum of $10,000, and to the entry of an amended judgment accordingly, in which event the judgment as so reduced and amended is affirmed, without costs or disbursements. The findings of fact as to liability are affirmed. The verdict was excessive to the extent indicated. Gulotta, J. P., O’Connor, Brown and Boyers, JJ., concur.